Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Martinchek on 02/25/2022.
The claims have been amended as follows:
In claim 1, in line 12 “abut” has been replaced with -- abutting -- and -- and --   has been inserted after “chamber;”.
In claim 10, in line 2, -- the -- has been inserted after “of” and “solutions” has been replaced with -- solution --.
In claim 13, in line 2, -- the -- has been inserted after “of” and “solutions” has been replaced with -- solution --.
The following is an examiner’s statement of reasons for allowance: The claims remain distinguished over the previously cited prior art for reasons of record concerning the inner electrode plates and upper and lower electrolytic endplates being substantially aligned and parallel to each other as incorporated from dependent claim 9, as originally filed. The Examiners Amendment was made for the purposes of mitigating 35 U.S.C. 112 (b) issues concerning grammatical clarity, antecedent basis and consistency of terminology.

JWD
02/25/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778